Citation Nr: 0533965	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-16 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an award of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for 
enrollment in a flight training course, beginning in May 
2003.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

This appeal arises from a December 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In December 2003, the RO issued a 
Certificate of Eligibility for an approved program of 
education under the Montgomery GI Bill-Selected Reserve 
(MGIB-SR).  The RO stated the veteran had 23 months and 17 
days of full time benefits remaining.  The RO denied payment 
for a course of flight training from the Southeastern Flight 
School commencing on May 29, 2003 because the veteran did not 
have a second class medical certificate on the date training 
commenced.  The veteran appealed that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The pivotal issue in this appeal is whether the veteran held 
a First or Second Class medical certificate on the first day 
of flight training, May 29, 2003, as required by 38 C.F.R. 
§ 21.4235(a)(2)(2005).  The veteran asserted in his January 
2004 notice of disagreement that he had a valid medical 
certificate at the time flight training started.  He has 
inferred that it would have expired during his flight 
training and that he was reexamined in July 2003 to renew his 
medical certification as required periodically by the Federal 
Aviation Administration.  

The claims folder contains a copy of First Class Medical 
Certificate which reveals the veteran was examined on July 
16, 2003.  Also of record is a Third Class Medical 
Certificate indicating the veteran was examined on October 
26, 2001.  

The Veterans Benefits Administration (VBA) Manual 22-4, Part 
IV, Chapter 2, Par. 2002 indicates that a student must have a 
second-class medical certificate.  A second class medical 
certificate is good for one year from the date of issue.  A 
first-class medical certificate is good for six months from 
the date issued and after six months is good as a second-
class medical certificate for an additional six month period.  
A student must have a proper medical certificate at the start 
of training.  Flight schools are required to have a photocopy 
of each student's medical certificate in their records.  
Flight schools are to certify on VA Form 22-1999, Enrollment 
Certification or 22-1999-4 Enrollment Certification-Flight 
training, that the student has a private pilot's certificate 
and that they have copies of the required medical 
certificate.  

Based on the above, the RO concluded there was no valid 
medical certificate submitted by the veteran or the 
flight school covering the date his flight training 
commenced on May 29, 2003.  

At his hearing before the undersigned Veterans Law 
Judge, in October 2005, the veteran stated he had 
additional evidence and inferred that he had a valid 
medical certificate on May 29, 2003.  Photocopies were 
made of a medical certificate, but they were merely 
duplicates of the one already submitted showing the 
veteran was examined on July 16, 2003, only after 
training had commenced.  Under Veterans Claims 
Assistance Act of 2000 (VCAA), a claimant must be 
notified of the evidence necessary to substantiate his 
claim.  38 U.S.C.A.§ 5103(a); 38 C.F.R. § 3.159(b).  For 
the veteran to prevail in his claim for reimbursement of 
the cost of the flight training which began on May 29, 
2003, he must submit a valid medical certificate which 
indicates he held either a First or Second Class Medical 
Certificate, FAA Form 8500-9 on May 29, 2003.  

VCAA also requires that VA inform the claimant about the 
information and evidence that VA will seek to provide 
and inform the claimant about the information and 
evidence the claimant is expected to provide.  The 
regulations provide that VA will make as many requests 
as necessary to obtain records in the custody of a 
Federal department or agency.  For that reason the 
veteran's claim must be remanded to obtain a copy of any 
First or Second Class Medical Certificate, FAA Form 
8500-9 from the Federal Aviation Administration, which 
was valid on May 29, 2003.  The veteran may submit a 
copy of any such certificate in his possession, copies 
in the possession of the Southeastern Flight School, or 
the physician who examined the veteran and signed the 
certificate.  The veteran may also request that VA 
assist him in obtaining those records.  

The claim must be remanded for the following actions:

1.  VA must ask the veteran to submit 
copies of any First or Second Class 
Medical certificate, FAA Form 8500-9, 
which was valid on May 29, 2003.  VA 
should inform the veteran he may request 
assistance in obtaining copies of any 
First or Second Class Medical 
certificate, FAA Form 8500-9, which was 
valid on May 29, 2003, from any sources 
identified by the veteran such as the 
Southeastern Flight School, 2725 Herbert 
Smart Road, Macon, Georgia 31217, or the 
physician who examined and certified the 
veteran met the medical standards.  

2.  VA should request copies of any First 
or Second Class Medical certificate, FAA 
Form 8500-9, certifying the veteran met 
the medical standards in part 67 of the 
Federal Aviation Regulations, which was 
valid on May 29, 2003, from the 
Department of Transportation, Federal 
Aviation Adminstration (FAA).  VA should 
request that the FAA specifically inform 
VA if they do not have such a record or 
if no such record exists.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


